UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4769


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS STRICKLAND,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:11-cr-00378-WO-1; 7:98-cr-00082-
BO-14)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd Allen Smith, LAW OFFICE OF TODD ALLEN SMITH, Graham, North
Carolina, for Appellant.     Clifton Thomas Barrett, Harry L.
Hobgood, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      A    jury      convicted        Travis         Strickland        of     conspiracy        to

distribute cocaine and cocaine base, 21 U.S.C. § 846 (2012), and

use of a firearm in relation to a drug trafficking crime, 18

U.S.C. § 924(c)(1) (2012).                   He was sentenced to 248 months’

imprisonment, followed by a 5-year term of supervised release.

The district court subsequently granted Strickland a sentence

reduction      to    time    served.          After          his   release,        Strickland’s

probation      officer       petitioned          for    revocation          of     Strickland’s

supervised      release.         At     the       revocation         hearing,        Strickland

admitted the alleged violations.                       The     district court sentenced

him to 9 months of imprisonment, followed by a 3-year term of

supervised      release.         On    appeal,          counsel      has     filed       a   brief

pursuant      to     Anders     v.     California,             386 U.S. 738   (1967),

questioning          whether     Strickland’s                revocation          sentence       is

reasonable.         Strickland was informed of his right to file a pro

se supplemental brief, but he has not done so.                                       Finding no

error, we affirm.

      “A     district    court       has    broad       discretion          when     imposing    a

sentence upon revocation of supervised release.”                                 United States

v.   Webb,    738 F.3d 638,    640     (4th       Cir.      2013).        A   revocation

sentence      that    “is    within        the       statutory       maximum       and   is   not

‘plainly      unreasonable’”          will       be     affirmed       on     appeal.         Id.

(quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir.

                                                 2
2006)).       In       so    evaluating            a    sentence,          we    assess          it      for

reasonableness,             utilizing         “the        procedural            and     substantive

considerations”          employed        in    evaluating            an     original            criminal

sentence.    Crudup, 461 F.3d at 438.

     A    revocation         sentence         is       procedurally        reasonable               if    the

district court has considered the policy statements contained in

Chapter Seven of the Sentencing Guidelines and the 18 U.S.C.

§ 3553(a)    (2012)          factors        enumerated         in    18     U.S.C.          §       3583(e)

(2012).     Crudup, 461 F.3d at 439.                      The district court also must

provide     an     explanation          for        its     chosen         sentence,             but      the

explanation “need not be as detailed or specific when imposing a

revocation       sentence         as    it     must       be     when       imposing            a     post-

conviction sentence.”               United States v. Thompson, 595 F.3d 544,

547 (4th Cir. 2010).                   A revocation sentence is substantively

reasonable       if    the    district         court       states      a    proper          basis        for

concluding       that       the     defendant           should       receive          the       sentence

imposed.     Crudup, 461 F.3d at 440.                       Only if we find a sentence

to   be    procedurally           or     substantively              unreasonable                will      we

determine whether the sentence is “plainly” so.                                 Id. at 439.

     Here, the district court considered the parties’ arguments,

Strickland’s          allocution,       the        statutory        maximum       sentence               upon

revocation, and the relevant statutory factors before sentencing

Strickland       at    the    top      of     the       policy      statement         range.             The

district     court       further        provided          an     explanation           tailored           to

                                                    3
Strickland,          focusing         specifically        on      the      nature       and

circumstances         of   his     violations      of    supervised       release.       We

therefore      conclude          that      Strickland’s        sentence     is     neither

procedurally nor substantively unreasonable and, therefore, is

not plainly so.

     We have examined the entire record in accordance with the

requirements of Anders and have found no meritorious issues for

appeal.       Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform Strickland, in

writing,      of    the    right      to   petition     the    Supreme    Court    of   the

United States for further review.                  If Strickland requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave    to   withdraw       from      representation.        Counsel’s     motion      must

state that a copy thereof was served on Strickland.                            We dispense

with oral argument because the facts and legal contentions are

adequately         presented     in     the   materials       before    this    court   and

argument would not aid the decisional process.


                                                                                  AFFIRMED




                                               4